Citation Nr: 1539342	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial compensable rating for migraine headaches.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1966 to July 1969.  His decorations include a Combat Action Ribbon and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA)

The Board notes that the AOJ in a March 2015 Supplemental Statement of the Case (SSOC) classified that Veteran's appeal as entitlement to an initial compensable rating for service connected mild headache disorder, to include entitlement to individual unemployability (TDIU).  Given that it is a separate issue, the Board has listed the issue of entitlement of TDIU separately on the title page. 

FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's migraine headaches have occurred daily without being prostrating, and been triggered by talking, thus, they have been manifested by the equivalent in symptomatology to characteristic prostrating attacks occurring on an average of once a month over the last several months. 

2.  The Veteran's service connected disabilities are of one common etiology.

3.  The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a 30 percent disability rating for migraine headaches are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting a compensable rating for the Veteran's migraine headaches and taking into consideration his written statement in April 2010 that a compensable rating for his migraine would satisfy his appeal, the Board finds that there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Increasing Disability Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is considered when assigning disability ratings. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating. 38 C.F.R. §§ 4.2, 4.41 (2014). The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

-Migraine Rating Criteria under Diagnostic Code 8100-

A noncompensable disability rating is warranted for less frequent headache attacks. 

A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months. 

A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. 

A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks (of migraine headaches) productive of severe economic inadaptability. 38 C.F.R. § 4.124a. 

How is prostrating defined? Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness." A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse." The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440 (2004).


Merits

The Veteran is rated by analogy under DC 8100, governing the evaluation of migraine headaches, based on his service-connected headache disorder associated with scar, shell fragment wound, right inferior border of mandible. 

As detailed in the Veteran's VA examination in May 2009 for cranial nerves and muscles disabilities, the Veteran suffered multiple shrapnel injuries in his face associated with a mortar blast in February 1967, which was of sufficient force and penetration to fracture his right mandible.  

In August 2009, in his notice of disagreement, the Veteran wrote that he had dull headaches at least twice per day which immobilized him because of the pain. He further elaborates in his April 2010 substantive appeal (Form 9); wherein, he contended that his migraine headaches are entitled to a 10 percent rating.  

The Veteran in a June 2014 statement to the Board wrote that his headaches were effecting his employment.  

In February 2015, the Veteran was provided a VA examination to evaluate the severity of his headaches.  The examiner noted that the damage to the Veteran's fifth cranial nerve, the trigeminal nerve, on the right side from the 1967 mortar blast limits his ability to talk at length as doing so causes headache pain. Although the examiner checks the box indicating the Veteran does not have prostrating attacks, he goes on to write that the Veteran's sedentary employment is limited by his migraines as talking at length may trigger a migraine. He wrote that he believed that they had increased in severity to the point that they were stifling his ability to work.

The Board finds that the Veteran is competent and credible to report his symptoms of pain associated with his headaches.  The claims file corroborates his statements in that there is no question that he suffers neurological damage in his face from shrapnel, which is still lodged in his face.  This is apparent in the classification of his headaches in his RO code sheet as migraines associated with shell fragment wounds.  The Veteran has stated that he has this headache pain at least twice per day, and the 2015 VA examiner noted that these headaches are triggered by the Veteran talking as they are related to the damage to his cranial nerves.  The Board finds that the fact that the Veteran's symptoms are triggered by talking, which is difficult to avoid, and the fact that the frequency of the Veteran's headache pain, i.e. occurring almost daily, equate to headache pain that prostates the Veteran on average once a month.  The Board recognized that the headaches have not been described as sufficiently severe as to be prostrating, but finds that the frequency and the fact that they are triggered by talking renders them as equivalent to a prostrating headache once a month. Therefore, the Board finds that a 30 percent rating for the Veteran migraines headaches is warranted. A higher rating of 50 percent is not warranted because there is insufficient evidence to establish that he has frequent prolonged or prostrating headaches, or that his headaches result in severe economic inadaptability. Thus, the Board finds that the Veteran's headaches more nearly approximate the criteria for a 30 percent evaluation, but no higher.

-TDIU Criteria-

TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2014). 

Merits

The Veteran educational history includes completion of high school and an associate degree following active service.  His occupation history includes work from March 1971 to February 2005 at a food plant before taking part-time work at a nursing home from 2005 to 2009.

The Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; migraine headaches due to shrapnel wounds, evaluated as 30 percent disabling; a nerve injury due to shrapnel wounds, evaluated as 10 percent disabling; a thigh injury due to shrapnel wounds, evaluated as 10 percent disabling; residuals of a fracture of the right mandible due to shrapnel wounds, evaluated as 10 percent disabling; a facial scar due to shrapnel wounds, evaluated as 10 percent disabling; and a number of other disabilities evaluated as noncompensable. Thus, his service connected disabilities have a combined evaluation of 70 percent.  Given the fact that all of his service-connected disabilities are due to his shrapnel injury in service, the threshold requirement for TDIU is met based on the common etiology of all of these conditions. 38 C.F.R. § 4.16(a)(2) (2014) (when considering one 60 percent rated disability a single disability is to include all those that are of common etiology).  

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board finds that the February 2015 VA examination is probative on the subject.  In the examination report, the VA examiner concludes that the Veteran's service-connected disabilities limit his ability to work based on his inability to carry heavy to medium weights, his inability to stand because of pain and fatigue, and his inability to successfully perform sedentary employment given the fact that talking triggers his headaches.  In considering the foregoing, the Board finds that given all these limitation substantial gainful employment is precluded, and the Veteran is unemployable due to his service-connected disabilities.  


ORDER

A 30 percent disability rating for migraine for the entirety of the appeal period is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


